DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement, filed on 09/18/2019, has been considered.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities:
The reference characters calling out various elements of the disclosure (10, 12, 14, 16, 18, 20, and 24) should be removed as such extensive mechanical and design details should not be included in the abstract.  
Appropriate correction is required.
Claim Objections
Claim 9 objected to because of the following informalities:
There should be a comma following “The device of claim 1” to remain consistent with other claims.
Claims 13, 15, and 16 objected to because of the following informalities:  
Claims 13 and 15 are written to depend on the method of claim 9.  However, claim 9 depends from the device of claim 1.  The examiner believes the applicant intended for claims 13 and 15 to depend from claim 10, which discloses a method.  The application will be examined with this interpretation.  
*Note: Claim 16 is objected to due to its dependency on claim 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 recites the limitation "temperature sensor" in line 1, whereas temperature sensor was already introduced in a claim that claim 2 depends from (claim 1, line 6).  It is unclear whether applicant intended to claim the same or a different temperature sensor.  Consider changing to “the temperature sensor”.
Claim 5 recites the limitation "a maximum permitted temperature" in lines 5-6, whereas a maximum permitted temperature was already introduced in a claim that claim 5 depends from (claim 1, lines 9-10).  It is unclear whether applicant intended to claim the same or a different maximum permitted temperature.  Consider changing to “the maximum permitted temperature”.
Claim 7 recites the limitation "a patient" in line 3, whereas a patient was already introduced in a claim that claim 7 depends from (claim 1, line 4).  It is unclear whether applicant intended to claim the same or a different patient.  Consider changing to “the patient”.	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/307242 (reference application – hereinafter Dankers) further in view of Vreman, et al. (U.S Patent No. 6,596,016). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter related to a phototherapy device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 1 of the instant application, claim 10 of Dankers discloses:
A phototherapy device (claim 1, lines 1-3), comprising: illuminators secured to a clothing item and arranged to illuminate at least a portion of a patient wearing the clothing item (claim 1, lines 4-6 – according to claim 1, blanket is configured to cover, support, and/or envelop at least a part of a subject; clothing is capable of such functions), the illuminators including light emitting diodes (LEDs) (claim 10, lines 1-2); a temperature sensor secured to the clothing item and positioned to measure a temperature proximate to the patient wearing the clothing item (claim 1, lines 7-11); and a control circuit connected to receive the temperature from the temperature sensor and operative to turn off the illuminators responsive to the temperature exceeding a maximum permitted temperature (claim 1, lines 19-27 – “turn off the illuminators” is comprised by the “control the intensity” limitation of Dankers).
*Note: Claim 10 of Dankers depends on claim 1 of Dankers.
	Claim 10 of Dankers does not disclose the illuminators including light emitting diodes (LEDs) mounted on at least one flexible printed circuit board (PCB).  
claim 1 of Vreman makes it clear that a phototherapy garment comprising a flexible printed circuit having a plurality of surface-mounted light-emitting diodes was a common feature in the art at the time the invention was filed.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10 of Dankers by applying the teachings of Vreman in order to mount the light-emitting diodes inside the clothing to illuminate a larger surface area of the subject’s skin.  
	Regarding claim 2 of the instant application, claim 10 of Dankers discloses:
	The modified device of claim 1 (claim 1, lines 1-3), wherein temperature sensor is disposed on the PCB (claim 1, lines 7-11 – The temperature sensor must be located to receive a temperature of a region of a surface of the at least part of the subject covered, supported, and/or enveloped in the phototherapy device).
*Note: Claim 10 of Dankers depends on claim 1 of Dankers.
	Regarding claim 3 of the instant application, claim 10 of Dankers discloses:
	The modified device of claim 1 (claim 1, lines 1-3), wherein the control circuit is further operative to turn on the illuminators responsive to the temperature being below a threshold temperature that is lower than the maximum permitted temperature (claim 1, lines 19-27 - control module, i.e. control circuit).
*Note: Claim 10 of Dankers depends on claim 1 of Dankers.
Regarding claim 4 of the instant application, claim 10 of Dankers discloses:
The modified device of claim 1 (claim 1, lines 1-3), wherein the control circuit is not secured to the clothing item (claim 1, lines 19-27) and the phototherapy device further includes: a connector for connecting the control circuit with the clothing item inherently there must be some means of connection as the control circuit clearly communicates with light sources and temperature sensors that are included in the blanket or clothing item) and configured to: deliver electrical power to the at least one flexible PCB of the illuminators (claim 1, lines 19-27 –capable of controlling intensity); and receive the temperature from the temperature sensor (claim 1, lines 19-27 – must receive temperature to compare to a temperature threshold).
*Note: Claim 10 of Dankers depends on claim 1 of Dankers.
Regarding claim 5 of the instant application, claim 10 of Dankers discloses:
The modified device of claim 3 (claim 1, lines 1-3), wherein the temperature sensor includes at least two negative temperature coefficient (NTC) devices configured to measure the temperature of the patient (claim 1, lines 7-11 – NTC sensors are common sensors used in the art for temperature measurements because, in part, for their capability to integrate the temperature sensing function with the sensor signal conditioning circuitry, as evidenced by Prudenziati (Printed resistive sensors for physical quantities; 2012)); and the control circuit is operative to turn off the illuminators responsive to the temperature measured by either one or both of the NTC devices exceeding a maximum permitted temperature (claim 1, lines 19-27; claim 5, lines 1-3).
*Note: Claim 10 of Dankers depends on claim 1 of Dankers.
Regarding claim 9 of the instant application, claim 10 of Dankers discloses:
The modified device of claim 1 (claim 1, lines 1-3), wherein the clothing item is a blanket or garment (claim 1, lines 1-3).
*Note: Claim 10 of Dankers depends on claim 1 of Dankers.
Claims 10-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/307242 (reference application – hereinafter Dankers) further in view of Vreman, et al. (U.S Patent No. 6,596,016). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter related to a phototherapy device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 10 of the instant application, claim 12 of Dankers discloses:
A method of delivering phototherapy (claim 12, lines 1-5), the method comprising: with illuminators secured to an infant blanket or garment, illuminating at least a portion of an infant wearing the infant blanket or garment (claim 12, lines 4-5), with a temperature sensor secured to the infant blanket or garment, measuring a temperature proximate to the infant wearing the infant blanket or garment (claim 12, lines 6-11); with a control circuit, receiving the temperature from the temperature sensor (claim 12, lines 1-5; claim 12, lines 17-24); and with the control circuit, turning off the illuminators responsive to the temperature exceeding a maximum permitted temperature (claim 12, lines 22-24 - “turn off the illuminators” is comprised by the “control the intensity” limitation of Dankers).
Claim 12 of Dankers does not disclose the illuminators including light emitting diodes (LEDs) mounted on at least one flexible printed circuit board (PCB).  
claim 1 of Vreman makes it clear that a phototherapy garment comprising a flexible printed circuit having a plurality of surface-mounted light-emitting diodes was a common feature in the art at the time the invention was filed.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 10 of Dankers by applying the teachings of Vreman in order to mount the light-emitting diodes inside the clothing to illuminate a larger surface area of the subject’s skin.
*Note: Claim 12 of Dankers depends on claim 10 of Dankers.
Regarding claim 11 of the instant application, claim 12 of Dankers discloses:
The modified method of claim 10 (claim 12, lines 1-5), further including: securing the temperature sensor on the PCB (claim 12, lines 6-16 – The temperature sensor must be located to receive a temperature of a region of a surface of the at least part of the subject covered, supported, and/or enveloped in the phototherapy device).
*Note: Claim 12 of Dankers depends on claim 10 of Dankers.
Regarding claim 12 of the instant application, claim 12 of Dankers discloses:
The modified method of claim 10 (claim 12, lines 1-5), further including: with the control circuit, turning on the illuminators responsive to the temperature being below a threshold temperature that is lower than the maximum permitted temperature (claim 12, lines 17-24 - control module, i.e. control circuit).
*Note: Claim 12 of Dankers depends on claim 10 of Dankers.
Regarding claim 13 of the instant application, claim 12 of Dankers discloses:
The modified method of claim 9 (see objection above) (claim 12, lines 1-5), wherein the control circuit is not secured to the infant blanket or garment (claim 12, lines 1-5; claim 12, lines 17-24) and the method further includes: with a connector connecting the control circuit with the infant blanket or garment, delivering electrical power to the at least one flexible PCB of the illuminators (claim 12, lines 17-24 – inherently there must be some means of connection as the control circuit clearly communicates with light sources and temperature sensors that are included in the blanket or clothing item); and with the connector, receiving the temperature from the temperature sensor (claim 12, lines 17-24).
*Note: Claim 12 of Dankers depends on claim 10 of Dankers.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-4, 6-13, and 15-16 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Russel (U.S. Patent No. 6,290,713).
Regarding claim 1, Russel teaches a phototherapy device (Column 1, lines 5-10), comprising: (Figures 2, 8, and 9,  elements 30, 100, and 120) illuminators secured to a clothing item and arranged to illuminate at least a portion of a patient wearing the clothing item (Column 12, lines 27-29; Column 7, lines 33-44; Column 11, lines 1-4), the illuminators including light emitting diodes (LEDs) mounted on at least one flexible printed circuit board (PCB) (Column 9, lines 11-39); a temperature sensor secured to the clothing item and positioned to measure a temperature proximate to the patient wearing the clothing item (Column 15, lines 13-24); and a control circuit connected to receive the temperature from the temperature sensor and operative to turn off the illuminators responsive to the temperature exceeding a maximum permitted temperature (Column 15, lines 13-32).
Regarding claim 2, Russel teaches the device of claim 1 (Column 1, lines 5-10), wherein temperature sensor is disposed on the PCB (Column 15, lines 13-24).
Regarding claim 3, Russel teaches the device of claim 1 (Column 1, lines 5-10), wherein the control circuit is further operative to turn on the illuminators responsive to the temperature being below a threshold temperature that is lower than the maximum permitted temperature (Column 15, lines 21-32; Column 9, controller can control light intensity of illuminator and only shuts off if above a threshold).
Regarding claim 4, Russel teaches the device of claim 1 (Column 1, lines 5-10), (Figure 3 and 3A, elements 48 and 49) wherein the control circuit is not secured to the clothing item (Column 11, lines 46-64) and the phototherapy device further includes: (Figure 3 and 3A, elements 46 – cable, i.e. connector, 48, and 49) a connector for connecting the control circuit with the clothing item (Column 11, lines 46-64) and configured to: (Figure 3 and 3A, elements 46, 48, and 49) deliver electrical power to the at least one flexible PCB of the illuminators (Column 11, lines 46-64); and receive the temperature from the temperature sensor (Column 15, lines 17-24).
Regarding claim 6, Russel teaches the device of claim 1 (Column 1, lines 5-10), wherein the maximum permitted temperature is 43 °C or lower (Column 15, lines 24-32 – (110° F ≈ 43° C) – Please see MPEP 2144.05 (I)).
Regarding claim 7, Russel teaches the device of claim 1 (Column 1, lines 5-10), (Figure 8, elements 100, 104 – light generating sources, 110 – thermal insulating layer, 112 – outer covering, i.e. fabric layer closer to skin, and 118 – back covering, i.e. other fabric layer) wherein the clothing item is multilayered including a fabric layer and an insulating layer disposed between the fabric layer and a patient wearing the clothing item (Column 14, lines 1-30), (Figure 8, elements 100, 104, 110, 112, and 118 ) the illuminators being secured to the fabric layer (Column 14, lines 1-30).
Regarding claim 8, Russel teaches (Figure 8) the device of claim 7 (Column 1, lines 5-10), (Figure 8, elements 100, 102 – substrate, i.e. flexible PCB, 104; Figure 9, elements 120, 124, 126, 139) wherein the temperature sensor is mounted on a finger extending from the flexible PCB through at least the fabric layer (Column 14, line 61 - Column 15, line 24 – Temperature sensor is mounted on light generating sources that can be considered fingers.  Temperature sensor is also preferably mounted in the covering proximate to a skin contact surface to monitor temperature of illuminator at that location.).
Regarding claim 9, Russel teaches the device of claim 1 (Column 1, lines 5-10) wherein the clothing item is a blanket or garment (Column 12, lines 27-29).
Regarding claim 10, Russel teaches a method of delivering phototherapy (Column 1, lines 5-10), the method comprising: (Figures 2, 8, and 9, elements 30, 100, and 120) with illuminators secured to an infant blanket or garment, illuminating at least a portion of an infant wearing the infant blanket or garment (Column 12, lines 27-29; Column 7, lines 33-44; Column 11, lines 1-4), the illuminators including light emitting diodes (LEDs) mounted on at least one flexible printed circuit board (PCB) (Column 9, lines 11-39); with a temperature sensor secured to the infant blanket or garment, measuring a temperature proximate to the infant wearing the infant blanket or garment (Column 15, lines 13-24); with a control circuit, receiving the temperature from the temperature sensor (Column 15, lines 13-32); and with the control circuit, turning off the illuminators responsive to the temperature exceeding a maximum permitted temperature (Column 15, lines 13-32).
Regarding claim 11, Russel teaches the method of claim 10 (Column 1, lines 5-10), further including: securing the temperature sensor on the PCB (Column 15, lines 13-24).
Regarding claim 12, Russel teaches the method of claim 10 (Column 1, lines 5-10), further including: with the control circuit, turning on the illuminators responsive to the temperature being below a threshold temperature that is lower than the maximum permitted temperature (Column 15, lines 21-32; Column 9, lines 39-53 – controller can control light intensity of illuminator and only shuts off if above a threshold).
Regarding claim 13, Russel teaches the method of claim 9 (Column 1, lines 5-10), (Figure 3 and 3A, elements 48 and 49) wherein the control circuit is not secured to the infant blanket or garment (Column 11, lines 46-64) and the method further includes: (Figure 3 and 3A, elements 46 – cable, i.e. connector, 48, and 49) with a connector connecting the control circuit with the infant blanket or garment, delivering electrical power to the at least one flexible PCB of the illuminators (Column 11, lines 46-64); (Figure 3 and 3A, elements 46, 48, and 49) and with the connector, receiving the temperature from the temperature sensor (Column 11, lines 46-64; Column 15, lines 17-24).
Regarding claim 15, Russel teaches the method of claim 9 (Column 1, lines 5-10), further including: (Figure 8, elements 100, 104 – light generating sources, 110 – thermal insulating layer, 112 – outer covering, i.e. fabric layer closer to skin, and 118 – back covering, i.e. other fabric layer) securing the illuminators to 
Regarding claim 16, Russel teaches the method of claim 15 (Column 1, lines 5-10), further including: (Figure 8, elements 100, 102 – substrate, i.e. flexible PCB, 104; Figure 9, elements 120, 124, 126, 139) mounting the temperature sensor on a finger extending from the flexible PCB through at least the fabric layer (Column 14, line 61 - Column 15, line 24 – Temperature sensor is mounted on light generating sources that can be considered fingers.  Temperature sensor is also preferably mounted in the covering proximate to a skin contact surface to monitor temperature of illuminator at that location.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Russel (U.S Patent No. 6,290,713) in view of Hammond, et al. (U.S PGPUB No. 2010/0179469).
Regarding claim 5, Russel teaches the device of claim 3 (Column 1, lines 5-10), and the control circuit is operative to turn off the illuminators responsive to the temperature measured by either one or both of the NTC devices exceeding a maximum permitted temperature (Column 15, lines 21-32; Column 9, lines 39-53).  Russel does not teach the limitation of instant claim 5, that is wherein the temperature sensor includes at least two negative temperature coefficient (NTC) devices configured to measure the temperature of the patient.
Hammond teaches a phototherapy device that comprises organic light emitting diodes and may be capable for the treatment of neonatal jaundice (paragraph [0007]).  Hammond also teaches (Figure 5, element 500) wherein the phototherapy device can be integrated into a garment in order to provide comfort to the patient (paragraph [0087]).  Hammond further teaches that multiple temperature sensors can be incorporated into the garment and can be positioned such that they are in contact with multiple areas of the patient’s skin (paragraph [0087]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Russel with the teachings of Hammond, as both disclose phototherapy devices that can be incorporated into clothing garments for the treatment of jaundice.  Russel already clearly recognized that the integration of a temperature sensor was beneficial in monitoring the temperature of an illuminator at a particular location of the skin (Column 15, lines 13-24).  Russel simply didn’t disclose the use of multiple temperature sensors.  It would .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chung, et al. (U.S PGPUB No. 2007/0088410) teaches a phototherapy system which includes a rigid support surface.  Asvadi, et al. (U.S PGPUB No. 2009/0018622) teaches a body cover and a method for radiating at least part of a human body for the treatment of jaundice.  Kurtz, et al. teaches a light therapy device for use in contact with the skin of a patient.  Chen, et al. (WO 2009/139877) teaches a system and method for thermal regulation.  Michel (FR 2958171) teaches a phototherapy device consisting of a garment and temperature sensors. Rosen, et al. (U.S PGPUB No. 2012/0253433) teaches a phototherapy blanket.  Van Abeelen (U.S Patent No.10,603,509) teaches systems and methods for determining one or more temperatures with a phototherapy blanket.  Trouwborst, et al. (U.S Patent No. 9,756,700) teaches a safety protection arrangement for a lighting arrangement.  Harrison, et al. (WO 2018/026680) teaches light therapy apparatuses and methods.  Shah, et al. (WO 2018/031570) teaches a medical device that contains a temperature sensor and an optical sensor.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792